                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 49
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
ERIC T. GILFORD,                                 )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Eric T. Gilford,

which was referred to the Magistrate Judge with the consent of the parties.

           On January 29, 2019, the government filed a multi-defendant 95 count Indictment, charging

Defendant Gilford, in counts 1, 39-40, and 42-46, with Conspiracy to Possess with Intent to

Distribute and to Distribute Controlled Cocaine, in violation of Title 21 U.S.C. 21§ 846 and Use of

a Communication Facility in Furtherance of a Drug Trafficking Crime, in violation of Title 21

U.S.C. § 843(b) and 18:2. Defendant was arraigned on February 13, 2019, and entered a plea of not

guilty to counts 1, 39-40, and 42-46 of the Indictment, before Magistrate Judge Limbert. On

December 20, 2019 Magistrate Judge Baughman received Defendant Gilford’s plea of guilty to count

1 of the Indictment, and issued a Report and Recommendation (“R&R”), concerning whether the

plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Gilford is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Eric T. Gilfordis adjudged guilty to count 1 of the Indictment, in

violation of Title 21 U. S. C. Sections 846. This matter was referred to the U. S. Probation

Department for the completion of a pre-sentence investigation and report. Sentencing will be on

March 30, 2020, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801

West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
January 28, 2020
